Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “preferentially” in claims 11 and 5 is a relative term which renders the claim indefinite. The term “preferentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (CN 108073711; published 05/25/2018; “A knowledge-based Relationship Extraction Method and System”) in view of Van Rest et al. (US 2017/0060958).

Regarding Claims 7, 1, and 13, Lei discloses an apparatus for querying the shortest path of a graph, comprising: 
one or more processors (See: section “invention content,” processor, Lei); 
a memory storing instructions executable by the one or more processors (See: section “first embodiment,” memory, Lei);
wherein the one or more processors are configured to: 
perform a breadth-first search in a distributed graph database with a start entity to be searched and an end entity to be searched as root nodes respectively, and obtain a layer of new entities for each breath-first search (See: section “first embodiment”, “Step 102: the shortest path from the knowledge extracting description attribute and the connection entity of the entity pair set. In one embodiment, extracting the shortest route set connecting entity, may specifically include: the knowledge map as a directed graph, using bidirectional breadth-first search algorithm and the depth-first search algorithm are combined, extracting shortest path of communication between two entities set. Step 1022: extracting connection entity shortest path pair set. the knowledge map as a directed graph, for the current entity, using bidirectional breadth-first search algorithm confirmation entity between the shortest path length, then using depth first search algorithm to find a certain number of entity of the shortest path,” Lei); 
perform an intersection checking on the new entities and entities of the highest layer from a search set on an opposite side (See: section “first embodiment”, “Step 102: the shortest path from the knowledge extracting description attribute and the connection entity of the entity pair set. In one embodiment, extracting the shortest route set connecting entity, may specifically include: the knowledge map as a directed graph, using bidirectional breadth-first search algorithm and the depth-first search algorithm are combined, extracting shortest path of communication between two entities set. Step 1022: extracting connection entity shortest path pair set. the knowledge map as a directed graph, for the current entity, using bidirectional breadth-first search algorithm confirmation entity between the shortest path length, then using depth first search algorithm to find a certain number of entity of the shortest path,” wherein bidirectional breadth-first search is a well known search which includes performing an intersection checking as claimed; Lei), 
in response to determining that an intersection between the new entities and the entities of the highest layer exists (See: section “first embodiment”, “Step 102: the shortest path from the knowledge extracting description attribute and the connection entity of the entity pair set. In one embodiment, extracting the shortest route set connecting entity, may specifically include: the knowledge map as a directed graph, using bidirectional breadth-first search algorithm and the depth-first search algorithm are combined, extracting shortest path of communication between two entities set. Step 1022: extracting connection entity shortest path pair set. the knowledge map as a directed graph, for the current entity, using bidirectional breadth-first search algorithm confirmation entity between the shortest path length, then using depth first search algorithm to find a certain number of entity of the shortest path,” wherein bidirectional breadth-first search is a well known search algorithm which includes a forward search and a backward search and intersection checking of the two searches; Lei), determined the shortest path from the start entity to the end entity by performing path backtracking through intersection points included in the intersection (See: section “first embodiment”, “Step 102: the shortest path from the knowledge extracting description attribute and the connection entity of the entity pair set. In one embodiment, extracting the shortest route set connecting entity, may specifically include: the knowledge map as a directed graph, using bidirectional breadth-first search algorithm and the depth-first search algorithm are combined, extracting shortest path of communication between two entities set. Step 1022: extracting connection entity shortest path pair set. the knowledge map as a directed graph, for the current entity, using bidirectional breadth-first search algorithm confirmation entity between the shortest path length, then using depth first search algorithm to find a certain number of entity of the shortest path,” Lei);
However, Lei does not expressly disclose a main thread and a thread pool; determine an entity request; divide an entity request; set multi-threaded barriers.  Van Rest discloses: wherein the one or more processors are configured to: create a main thread and a thread pool ([0131] and [0137], Van Rest); determine an entity request of performing a breadth-first search on a current layer of entities in the distributed graph database with the start entity or the end entity as a root node ([0108], and [0062]-[0064], Van Rest); divide by the main thread, an entity request into a plurality of batch processing requests, and execute by each thread in the thread pool, each of the batch processing requests ([0108]-[0109], Van Rest); and set multi-threaded barriers on the main thread, and in response to each thread returning search entities for each of the batch processing requests through the multi-threaded barriers, determine that the search for the current layer is completed ([0138]-[0139], [0145]: “path length limitations,” [0146]-[0148], and [0160]: “constraint is specified”, Van Rest).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Lei by incorporating the a main thread and a thread pool; determine an entity request; divide an entity request; set multi-threaded barriers, as disclosed by Van Rest, in order to accelerate the computer system ([0109], Van Rest), and to achieve maximum utilization of multiple cores by load balancing ([0130], Van Rest). See: KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.

Regarding Claims 8 and 2, Lei/Van Rest discloses an apparatus, wherein the one or more processors are configured to: 
perform the breadth-first search in the distributed graph database alternatively with the start entity to be searched and the end entity to be searched as the root nodes respectively (See: section “first embodiment”, “Step 102: the shortest path from the knowledge extracting description attribute and the connection entity of the entity pair set. In one embodiment, extracting the shortest route set connecting entity, may specifically include: the knowledge map as a directed graph, using bidirectional breadth-first search algorithm and the depth-first search algorithm are combined, extracting shortest path of communication between two entities set. Step 1022: extracting connection entity shortest path pair set. the knowledge map as a directed graph, for the current entity, using bidirectional breadth-first search algorithm confirmation entity between the shortest path length, then using depth first search algorithm to find a certain number of entity of the shortest path,” Lei).

Regarding Claims 10 and 4, Lei/Van Rest discloses an apparatus, wherein the one or more processors are configured to: 
with the start entity and the end entity as the root nodes respectively, perform the breadth-first search in the distributed graph database based on a thread blocking message queue and a greedy algorithm (See: section “first embodiment”, “Step 102: the shortest path from the knowledge extracting description attribute and the connection entity of the entity pair set. In one embodiment, extracting the shortest route set connecting entity, may specifically include: the knowledge map as a directed graph, using bidirectional breadth-first search algorithm and the depth-first search algorithm are combined, extracting shortest path of communication between two entities set. Step 1022: extracting connection entity shortest path pair set. the knowledge map as a directed graph, for the current entity, using bidirectional breadth-first search algorithm confirmation entity between the shortest path length, then using depth first search algorithm to find a certain number of entity of the shortest path,” Lei; and [0108], and [0062]-[0064], Van Rest).

Regarding Claims 11 and 5, Lei/Van Rest discloses an apparatus, wherein the one or more processors are configured to: 
determine a first entity request of performing a breadth-first search on a current layer of entities in the distributed graph database with the start entity as a root node, determine a second entity request of performing a breadth-first search on a current layer of entities in the distributed graph database with the end entity as a root node (See: section “first embodiment”, “Step 102: the shortest path from the knowledge extracting description attribute and the connection entity of the entity pair set. In one embodiment, extracting the shortest route set connecting entity, may specifically include: the knowledge map as a directed graph, using bidirectional breadth-first search algorithm and the depth-first search algorithm are combined, extracting shortest path of communication between two entities set. Step 1022: extracting connection entity shortest path pair set. the knowledge map as a directed graph, for the current entity, using bidirectional breadth-first search algorithm confirmation entity between the shortest path length, then using depth first search algorithm to find a certain number of entity of the shortest path,” wherein bidirectional breadth-first search is a well known search algorithm which includes a forward search and a backward search and intersection checking of the two searches; Lei; and [0108], and [0062]-[0064], Van Rest); 
allocate by the main thread, the first entity request to a thread pool first, and the second entity request to a second thread pool ([0109], Van Rest); and
in response to the first thread pool preferentially completing execution of the first entity request or in response to the second thread pool preferentially completing execution of the second entity request, obtain a new layer of entities ([0131] and [0137], Van Rest);
read by the main thread, the new layer of entities by applying a blocking message queue (Section “first embodiment”, “Step 102: the shortest path from the knowledge extracting description attribute and the connection entity of the entity pair set. In one embodiment, extracting the shortest route set connecting entity, may specifically include: the knowledge map as a directed graph, using bidirectional breadth-first search algorithm and the depth-first search algorithm are combined, extracting shortest path of communication between two entities set. Step 1022: extracting connection entity shortest path pair set. the knowledge map as a directed graph, for the current entity, using bidirectional breadth-first search algorithm confirmation entity between the shortest path length, then using depth first search algorithm to find a certain number of entity of the shortest path,” Lei; and [0108], and [0062]-[0064], Van Rest).

Regarding Claims 12 and 6, Lei/Van Rest discloses an apparatus, wherein the one or more processors are configured to: 
determine paths from the start entity to the intersection points and paths from the intersection points to the end entity by performing two-was backtracking on the intersection points with a depth-first search (See: section “first embodiment”, “Step 102: the shortest path from the knowledge extracting description attribute and the connection entity of the entity pair set. In one embodiment, extracting the shortest route set connecting entity, may specifically include: the knowledge map as a directed graph, using bidirectional breadth-first search algorithm and the depth-first search algorithm are combined, extracting shortest path of communication between two entities set. Step 1022: extracting connection entity shortest path pair set. the knowledge map as a directed graph, for the current entity, using bidirectional breadth-first search algorithm confirmation entity between the shortest path length, then using depth first search algorithm to find a certain number of entity of the shortest path,” Lei); and 
determine the shortest path from the start entity to the end entity by performing enumerated matching on the paths from the start entity to the intersection points and the paths from the intersection points to the end entity (See: section “first embodiment”, “Step 102: the shortest path from the knowledge extracting description attribute and the connection entity of the entity pair set. In one embodiment, extracting the shortest route set connecting entity, may specifically include: the knowledge map as a directed graph, using bidirectional breadth-first search algorithm and the depth-first search algorithm are combined, extracting shortest path of communication between two entities set. Step 1022: extracting connection entity shortest path pair set. the knowledge map as a directed graph, for the current entity, using bidirectional breadth-first search algorithm confirmation entity between the shortest path length, then using depth first search algorithm to find a certain number of entity of the shortest path,” Lei).

Response to Arguments
	In response to applicant's argument that “Lei is directed to solving a different problem from our problem that of, in relation extraction, how to reduce the difficulty of constructing data sets and improve the efficiency of model training,” the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

	Applicant argues that the applied art fails to teach “how to perform two-way breadth first search respectively from the start entity sides and the end entity side, and how to determine the shortest path from the start entity to the end entity.”
The Examiner respectfully disagrees.  The applied art does disclose: perform a breadth-first search in a distributed graph database with a start entity to be searched and an end entity to be searched as root nodes respectively, and obtain a layer of new entities for each breath-first search (See: section “first embodiment”, “Step 102: the shortest path from the knowledge extracting description attribute and the connection entity of the entity pair set. In one embodiment, extracting the shortest route set connecting entity, may specifically include: the knowledge map as a directed graph, using bidirectional breadth-first search algorithm and the depth-first search algorithm are combined, extracting shortest path of communication between two entities set. Step 1022: extracting connection entity shortest path pair set. the knowledge map as a directed graph, for the current entity, using bidirectional breadth-first search algorithm confirmation entity between the shortest path length, then using depth first search algorithm to find a certain number of entity of the shortest path,” Lei); perform an intersection checking on the new entities and entities of the highest layer from a search set on an opposite side (See: section “first embodiment”, “Step 102: the shortest path from the knowledge extracting description attribute and the connection entity of the entity pair set. In one embodiment, extracting the shortest route set connecting entity, may specifically include: the knowledge map as a directed graph, using bidirectional breadth-first search algorithm and the depth-first search algorithm are combined, extracting shortest path of communication between two entities set. Step 1022: extracting connection entity shortest path pair set. the knowledge map as a directed graph, for the current entity, using bidirectional breadth-first search algorithm confirmation entity between the shortest path length, then using depth first search algorithm to find a certain number of entity of the shortest path,” wherein bidirectional breadth-first search is a well known search which includes performing an intersection checking as claimed; Lei), in response to determining that an intersection between the new entities and the entities of the highest layer exists (See: section “first embodiment”, “Step 102: the shortest path from the knowledge extracting description attribute and the connection entity of the entity pair set. In one embodiment, extracting the shortest route set connecting entity, may specifically include: the knowledge map as a directed graph, using bidirectional breadth-first search algorithm and the depth-first search algorithm are combined, extracting shortest path of communication between two entities set. Step 1022: extracting connection entity shortest path pair set. the knowledge map as a directed graph, for the current entity, using bidirectional breadth-first search algorithm confirmation entity between the shortest path length, then using depth first search algorithm to find a certain number of entity of the shortest path,” wherein bidirectional breadth-first search is a well known search algorithm which includes a forward search and a backward search and intersection checking of the two searches; Lei), determined the shortest path from the start entity to the end entity by performing path backtracking through intersection points included in the intersection (See: section “first embodiment”, “Step 102: the shortest path from the knowledge extracting description attribute and the connection entity of the entity pair set. In one embodiment, extracting the shortest route set connecting entity, may specifically include: the knowledge map as a directed graph, using bidirectional breadth-first search algorithm and the depth-first search algorithm are combined, extracting shortest path of communication between two entities set. Step 1022: extracting connection entity shortest path pair set. the knowledge map as a directed graph, for the current entity, using bidirectional breadth-first search algorithm confirmation entity between the shortest path length, then using depth first search algorithm to find a certain number of entity of the shortest path,” Lei).
	Applicant argues that the applied art fails to teach “execute each of the batch processing requests obtained by dividing the entity request of performing a breadth-first search on a current layer of entities with the start entity or the end entity. In addition, Van Rest fails to disclose setting multi-threaded barriers on the main thread, and in response to each thread returning search entities for each of the batch processing requests through the multi-threaded barriers, determining that the search for the current layer is completed.”
	The Examiner respectfully disagrees.  The applied art does disclose: determine an entity request of performing a breadth-first search on a current layer of entities in the distributed graph database with the start entity or the end entity as a root node ([0108], and [0062]-[0064], Van Rest); divide by the main thread, an entity request into a plurality of batch processing requests, and execute by each thread in the thread pool, each of the batch processing requests ([0108]-[0109], Van Rest); and set multi-threaded barriers on the main thread, and in response to each thread returning search entities for each of the batch processing requests through the multi-threaded barriers, determine that the search for the current layer is completed ([0138]-[0139], [0145]: “path length limitations,” [0146]-[0148], and [0160]: “constraint is specified”, Van Rest).



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIOVANNA B COLAN/Primary Examiner, Art Unit 2165
December 7, 2022